ve

a oe
*

“ tage

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America — JUDGMENT IN A CRIMINAL CASE
y. (For Offenses Committed On or After November 1, 1987)
Gerardo Cruz-Miguel Case Number: 3:20-mj-20080

Craig Joseph Lef€.

 

 

et

Defendant's Attorney i | ei te Pr
¥f
i ions Bom Brel

eas unereiaa. cs MeN RENE AAR SS Let

REGISTRATION NO. 93689298 |
JAN 15 2029

  

 

   

 

 

 

 

 

 

 

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint nen
L] was found guilty to count(s) ROUTH AM Hoe CT Ct Se GiLFORNIa
after a plea of not guilty,

Accordingly, the defendant. is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) me 1

[] The defendant has been found not guilty on count(s)
O Count(s) | | dismissed on the motion of the United States.
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term vi
Mm TIME SERVED o days

 

Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT TS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, January 15, 2020
. Date of Imposition of Sentence

al ¥ a J) ypu Kew

“POURN HONORABIE ROBERT N. BLOCK
. ( UNITED STATES MAGISTRATE JUDGE
/

 

Clerk’s Office Copy : Oo ~ 3:20-mj-20080

 
